BRIGHT, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in the opinion but would affirm the eighth amendment violation against Vinci for reasons set forth by District Judge Warren K. Urbom.
Judge Urbom wrote:
The facts before me in this case on the matter of clothing differ from those presented in [Rust v. Grammer, 858 F.2d 411 (8th Cir.1988) ]. In Rust all of the plaintiffs but one had jumpsuits; there was no evidence that the inmate without a jumpsuit would not have received one if he had requested it. None of the plaintiffs in the present case had a jumpsuit during the lockdown. Both their requests for clothing and the order from Clarke and Grammer were ignored. The evidence shows that Vinci was aware of the order that the inmates be issued jumpsuits, but failed to implement the order. The record contains no justification for that failure and that omission was an eighth amendment violation.
In my view, the district court’s conclusion follows from its factual findings and the record supports those findings. Moreover, as Judge Urbom observed, this case differs significantly from Rust, where we affirmed Judge Urbom’s decision against the prisoners/plaintiffs. Prison officials in Rust left only one inmate in his underwear and that prisoner had not requested a jumpsuit. In this case the guard not only received and ignored requests for clothing from several prisoners but also disregarded orders from superiors to provide the clothing. I agree with Judge Urbom that this constituted an eighth amendment violation.